DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               DONNA RILEY,
                                 Appellant,

                                     v.

          RICK CASE HYUNDAI, INC., a Florida Corporation,
                          Appellee.

                               No. 4D21-212

                           [February 11, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward     County;   Ellen  Feld,    Judge;    L.T.   Case     Nos.
062015CC009097AXXXWE and 062018AP001861AXCCCE.

   Donna Riley of The Riley Firm, P.A., Miami, for appellant.

    Ginger Barry Boyd of Nelson Mullins Broad and Cassel, Tallahassee,
for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.